Order filed March 26, 2020




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00002-CV
                                     ____________

                        MICHAEL ATKINSON, Appellant

                                           V.

                  TDCJ PAROLE DIVISION ET AL, Appellee


                     On Appeal from the 333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-85829

                                     ORDER

      Appellant’s brief was due February 27, 2020. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before April
15, 2020, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                         PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.